Citation Nr: 0816586	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post medial meniscectomy, medial 
collateral ligament and anterior cruciate ligament, 
tricompartmental degenerative arthritis, left knee 
(hereinafter "left knee disability"), currently rated 30 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent prior to 
April 30, 2007, and a rating in excess of 20 percent from 
April 30, 2007, for osteoarthritis, right knee (hereinafter 
"right knee disability").

3.  Entitlement to a rating in excess of 10 percent prior to 
April 30, 2007, and a rating in excess of 40 percent from 
April 30, 2007, for lumbar spondylosis (hereinafter "lumbar 
spine disability").

4.  Entitlement to an initial rating in excess of 10 percent 
for left hip strain (hereinafter "left hip disability").



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to January 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a 
videoconference hearing before the undersigned in August 
2006; a transcript of this hearing is of record.  These 
matters were remanded in November 2006 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

Subsequent to the November 2006 Remand, an August 2007 rating 
decision assigned higher disability ratings to the veteran's 
lumbar spine and right knee disabilities.  These matters, 
however, remain in appellate status, as the maximum schedular 
rating has not been assigned and such ratings were not 
assigned during the entire appeal period.  AB v. Brown, 6 
Vet. App. 35 (1993). 

In an October 2007 statement the veteran raised a claim for a 
total rating based on individual umemployability due to a 
service-connected disability (TDIU).  Such claim is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by X-ray 
evidence of arthritis with flexion limited to no more than 30 
degrees and severe recurrent subluxation and lateral 
instability; there is no evidence of limitation of extension 
or ankylosis.

2.  Prior to April 30, 2007, the veteran's right knee 
disability was manifested by complaints of pain and X-ray 
findings of arthritis; there was no limitation of extension, 
flexion was not limited to less than 45 degrees and there was 
no subluxation or lateral instability of the left knee.

3.  From April 30, 2007, the veteran's right knee disability 
has been manifested by complaints of pain, X-ray findings of 
arthritis and no more than slight instability; there has been 
no limitation of extension and flexion has not been limited 
to less than 30 degrees.

4.  Prior to April 30, 2007, the veteran's lumbar spine 
disability was manifested by no more than slight limitation 
of motion; spasm was not clinically shown; forward flexion of 
the thoracolumbar spine was greater than 60 degrees; and the 
combined range of motion was more than 120 degrees.  The 
veteran retained substantial useful motion of his low back, 
and disc disease was not diagnosed.

5.  From April 30, 2007, the veteran's lumbar spine 
disability has been manifested by limitation of range of 
motion, but without objective findings of unfavorable 
ankylosis of the thoracolumbar spine.  The veteran has 
retained substantial useful motion of his low back, and disc 
disease has not been diagnosed.

6.  For the period of the appeal, the veteran's left hip 
disability has been manifested by limitation of motion due to 
pain, but no findings of malunion of the femur, or ankylosis.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for left knee disability 
under Diagnostic Code 5257 is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for a separate 10 percent rating for left 
knee disability under Diagnostic Code 5260 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).

3.  Prior to April 30, 2007, a rating in excess of 10 percent 
for right knee disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2007).

4.  From April 30, 2007, a rating in excess of 20 percent for 
right knee disability under Diagnostic Code 5260 is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).

5.  From April 30, 2007, the criteria for a separate 10 
percent rating for right knee disability under Diagnostic 
Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic 
Code 5257 (2007).

6.  Prior to April 30, 2007, a rating in excess of 10 percent 
for lumbar spine disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).

7.  From April 30, 2007, a rating in excess of 40 percent for 
lumbar spine disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).

8.  A rating in excess of 10 percent for left hip disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 
5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim for an increased rating for left 
knee disability, the veteran was provided content-complying 
notice by letter in April 2003, prior to the initial 
adjudication of the claim in July 2003.  The letter explained 
the evidence necessary to substantiate the claim, the 
evidence VA was responsible for providing, and the evidence 
the appellant was responsible for providing.  Although the 
April 2003 letter did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  He has had ample opportunity to respond.  In 
a December 2006 letter, the veteran was given notice 
regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Board is aware that the Statement of the Case 
(SOC) and the Supplemental SOCs (SSOCs) do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).   However, the 
Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.   See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In 
this regard, the Board notes the veteran's statements during 
2003, 2004 and 2007 VA examinations, and during an August 
2006 hearing, which indicate an awareness on his part that 
information demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the veteran's employment and daily life is 
necessary to substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).   In addition, April 2003, 
December 2006 and April 2007 letters from the RO fully 
informed the veteran that he may submit medical evidence as 
well as lay observations and employer statements in support 
of his claim.  The veteran has had ample opportunity to 
respond/supplement the record.  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.

With respect to the claims for increased ratings for right 
knee, lumbar spine and left hip disabilities, these appeals 
are from the initial rating assigned with the grant of 
service connection.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
See Dingess/Hartman, supra.  The veteran is exercising his 
right to appeal the ratings assigned.  Regardless, a May 2004 
SOC and August 2005 and September 2007 SSOCs properly 
provided the veteran notice of the criteria for rating knee, 
lumbar spine and hip disabilities and further notice on the 
downstream issues of increased initial ratings, including of 
what the evidence showed, and why the current ratings were 
assigned.  In a December 2006 letter, the veteran was given 
notice regarding ratings and effective dates of awards.  He 
has had ample opportunity to respond/supplement the record.  
Thereafter, a September 2007 SSOC readjudicated the matters.  
The veteran is not prejudiced by this process; he does not 
allege that notice in this case was less than adequate.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains VA 
outpatient treatment records, and private medical records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports conducted in May 2003, 
July 2004, and April 2007.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Factual Background

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to the claims at issue.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

By way of history, service medical records reflect that prior 
to service the veteran fractured the left patella in a 
motorcycle accident.  During service, surgery was performed 
on the knee on two occasions.  In April 1975, he underwent a 
medial meniscectomy, and in July 1978, he underwent removal 
of a posterior horn of the lateral meniscus.  He also 
underwent a post-service meniscectomy in 1996.  Service 
connection is in effect for status post medial meniscectomy, 
left knee, arthritis, and laxity, medial collateral ligament 
and anterior cruciate ligament, left knee rated 20 percent 
disabling, effective January 13, 1979, and 30 percent 
disabling, effective May 1, 1996.  Service connection was 
established for his lumbar spine disability, right knee 
disability, and left hip disability, as secondary to his 
service-connected left knee disability.  Service connection 
is in effect for lumbar spondylosis, rated 10 percent 
disabling, effective November 4, 2002, and rated 40 percent 
disabling, effective April 30, 2007; osteoarthritis, right 
knee, rated 10 percent disabling, effective November 4, 2002, 
and 20 percent disabling effective April 30, 2007; and, left 
hip strain, rated 10 percent disabling, effective November 4, 
2002.

In November 2002, the veteran initially sought treatment at a 
VA outpatient facility.  He reported a history of left knee 
and hip joint pain for many years, along with swelling of his 
left lower extremity for the past year.  He reported that 
left knee and hip joints had worsened during this period.  He 
began using braces after his knee surgery and injury for the 
past twenty years.  He reported that his left lower extremity 
started swelling suddenly in the past year.  He denied any 
recent surgeries.  He denied any numbness, tingling or 
weakness.

On physical examination, his left lower extremity was in 
braces.  The girth of the left lower extremity was about 5 
centimeters more than the right lower extremity.  Pitting 
edema was noted up to the thigh area.  There was decreased 
range of motion in the left lower extremity, however, plantar 
was downgoing and power was intact.  With regard to the 
spine, there was no abnormal spinal curve, and no 
paravertebral muscle spasm or tenderness.  There was no joint 
swelling or crepitus noted.  Range of motion of all spinal 
segments and joints were intact.  On neurological 
examination, he was alert and oriented times three.  Cranial 
nerves II-XII were grossly intact.  Deep tendon reflexes were 
symmetrical and equal bilaterally.  The examiner's impression 
was left lower extremity swelling for one year duration.  The 
examiner also diagnosed congestive heart failure and 
hypercholesterolemia.  The examiner ordered x-rays of the 
knee and hip joint, and an MRI of the low back.  The examiner 
also ordered an ultrasound of his left leg to rule out any 
venous thrombosis.  

In May 2003, the veteran underwent a VA examination.  He 
reported that he injured his left knee in 1975 and since that 
time has had limited ability to walk, and has also had back 
and hip pain along with water build up.  He reported that 
this was constant and daily.  His ability to function is 
greatly impaired.  He reported that walking, shopping and 
climbing stairs is very limited.  He is unable to vacuum, 
garden, push the lawnmower or take out the trash due to 
limited weakness of the left knee, hip and back.  On physical 
examination of the lower extremities, there were no signs of 
abnormal weight bearing, and he appeared to require a knee 
brace.  He was unable to test for posture and gait due to 
severe pain of the left leg.  Straight leg raise was negative 
on the right, and left could not be done due to knee pain.  
Left hip range of motion could not be done due to pain of 
knee and back.  On examination, the knee joints appeared to 
be normal bilaterally.  There was no adherence, instability, 
keloid, hyper/hypopigmentation or tenderness.  There was no 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  Range of motion flexion of the left 
knee was to 30 degrees with pain.  Range of motion of the 
right knee was normal but with crepitus.  Drawer and McMurray 
tests were negative bilaterally.  There was no ankylosis.  
Range of motion of the left knee was not limited by fatigue, 
weakness, lack of endurance or incoordination.  X-rays of the 
lumbar spine revealed spondylosis.  There were no 
abnormalities demonstrated in X-rays of the left hip and 
right knee.  The examiner's impression was status post medial 
meniscectomy, medial and collateral ligament, anterior 
cruciate ligament, left knee tri-compartment, degenerative 
arthritis.  There was no change but with additional residual 
of right knee and left hip strain secondary to left knee, and 
lumbar spondylosis.

In July 2004, the veteran underwent another VA examination.  
With regard to the left hip and low back, the veteran 
attributed such problems to the left knee.  The hip and back 
pain began in the late 1980s.  The lower back pain can 
radiate to the thigh and sometimes comes below the knee, and 
sometimes goes up to the right shoulder.  He feels numbness 
in the left foot.  He has developed a cardiac condition that 
is causing swelling in his legs and that has made the left 
leg weigh more than the right.  He reported that an 
ultrasound was done to check for blood clots but the results 
were unknown.  He takes Lasix to reduce the swelling in the 
lower extremities.  With regard to the left knee, since his 
surgery in 1996, he reported continued sharp pains in the 
left knee for the past 15 years.  He reported using a cane 
and a brace on the left knee.  The knee cannot support him 
and he has to use a cane for walking, otherwise it would 
buckle under him.  He stated that he was told he was not a 
candidate for knee replacement surgery.  With regard to the 
right knee, the veteran attributed the problem to years of 
shifting his weight to the right.  He has developed pain and 
stiffness in the right knee although it does not buckle.  It 
also does not lock.

On physical examination, the examiner noted that the veteran 
was obese and walked with the aid of a cane and large brace 
on the left knee.  The veteran appeared to be at least 
moderately cooperative with the examination, but the entire 
examination was limited by the veteran's inability to stand 
up and due to pain in the left knee.  Therefore, examination 
of the bilateral hips, lower back and left knee was severely 
limited and compromised by the veteran not bending or being 
unable to bend the left knee and moving the entire left leg 
with the use of his cane and hand, and stating that he is 
unable to do so otherwise.  In addition, when standing, he 
would lean on his right leg, lifting the left leg off the 
floor and leaning with his right hand over the cane, which 
would compromise the posture of the lumbar spine and 
examination of the lumbar spine was also limited.  While 
sitting on the examination table, he kept his left leg 
extended and moved it only with the use of his cane and his 
arm, and thus examination of the left hip was also very 
severely limited.  On asking the veteran to perform bending 
of the left knee, the veteran used his hands and therefore no 
assessment could be made of range of motion of the left knee.  
With the use of his hands, very little flexion was 
accomplished.  The left lower extremity appeared to be 
slightly more swollen than the right.  This was more 
pronounced in the area of the ankle and quadriceps.  

Examination of the lumbar spine was severely limited as the 
veteran did not appear to be able to stand on both legs and 
he leaned forward on his cane on the right side.  He was able 
to bend forward all the way with the use of his cane but told 
the examiner that he was unable to extend backwards as he is 
unable to sustain his weight in that fashion due to pain in 
the left leg.  Lateral bending appeared to be normal.  There 
was pain at the extremes of flexion and lateral bending.  
There was no extension, due to the reasons mentioned.  
Straight leg raising test was negative.  The range of motion 
of the lumbar spine was additionally affected by pain but not 
fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis noted.  Flexion of the thoracolumbar 
spine was 0 to 90 degrees, and right and left lateral was 0 
to 30 degrees.  Extension and rotation could not be measured.  

Examination of the left hip joint revealed normal appearance.  
There was no heat, redness, swelling, effusion, drainage, or 
abnormal movement of the left hip.  Range of motion of the 
left hip could not be determined.  The only motion that the 
veteran performed was standing on the right leg.  He swings 
the left leg forward with partial excellent rotation to about 
20 degrees, however, with the left knee in an extended 
position.  No other range of motion could be determined, 
therefore range of motion of the left hip could not be 
determined.  The range of motion of the left hip was 
additionally affected by pain in the left knee, but not 
fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis noted.  

Examination of the right knee revealed normal appearance.  
There was no heat, redness, swelling, effusion, drainage, or 
abnormal movement on the right knee.  There was no 
tenderness.  There was no crepitus.  Anterior drawer sign was 
negative on the right knee.  McMurray's test was negative on 
the right knee.  Range of motion of the right knee was within 
normal limits with some pain at the extremes of range of 
motion.  Specifically, flexion was 0 to 140 degrees, and 
extension was 0 degrees.  The range of motion of the right 
knee was not additionally affected by pain, fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis noted.  

The left knee could not be examined in terms of range of 
motion or stability, as the veteran only uses his hand to 
bend the knee passively to about 20 degrees and he appears to 
be in pain with that.  Anterior drawer and McMurray's tests 
could not be performed.  Examination of the left knee 
revealed abnormal appearance.  There was no heat, redness, 
effusion or drainage of the left knee.  There was some 
tenderness on the medial and lateral joint lines noted on 
palpation which was additionally affected by pain, but not 
fatigue, weakness, lack of endurance or incoordination.  The 
range of motion of the left knee was not additionally 
affected by pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis noted.  

The veteran's shoes were examined and the heel of the right 
shoe was worn out more than the left.  Slight calluses were 
noted on the medial aspect of both first toes, on the plantar 
aspect.  His posture was normal, but his gait was abnormal.  
He was unable to ambulate without the need for an assistive 
device.  Cranial nerves II-XII were within normal limits.  
Reflexes were 1+ at the Achilles and could not be determined 
due to pain in the knees at the patellar.  The toes are 
downgoing bilaterally.  Upper extremity sensory was intact to 
light touch.  Lower extremity sensory was intact to light 
touch.  Motor function in the upper extremities was 5/5 in 
bilateral upper extremities.  There was no muscle atrophy.  
Motor function of the lower extremities could not be 
determined in the lower extremities due to pain in the left 
leg.  It appeared to be 5/5 in the right leg.  There was no 
muscle atrophy.  

An X-ray examination of the lumbar spine showed minimal 
spondylosis L1, L2, L4 and L5, and mild degenerative disease 
at L4-L5 and L5-S1.  An X-ray examination of the left hip 
revealed no significant findings.  An X-ray examination of 
the right knee showed early osteoarthritic changes of the 
tibiofemoral joint.  

The examiner stated that the examination of the veteran was 
severely limited by his apparent inability to stand on both 
feet and perform range of motion of the left leg of any sort 
for the left hip or the left knee.  The examiner stated that 
the veteran treated the left leg as if it was paralyzed and 
he would just move it with his cane and his hand.  No atrophy 
of the left lower extremity was noted and therefore the 
examiner was unable to speak to this presentation.  Due to 
the inability to assess the left knee for instability, the 
examiner was unable to speak to the degree of the severity of 
his left knee condition.  In general, this presentation was 
not very helpful in terms of assessing for the veteran's 
functional limitations based on his conditions of the left 
knee and hip and back.  The examiner agreed with the 
diagnoses of left hip strain associated with status post 
medial meniscectomy, medial collateral ligament and anterior 
cruciate ligament tricompartment degenerative arthritis, left 
knee; status post medial meniscectomy, medical collateral 
ligament and anterior cruciate ligament tri-compartmental 
degenerative arthritis, left knee; and, lumbar spondylosis 
associated with status post medial collateral ligament and 
anterior cruciate ligament tricompartment degenerative 
arthritis, left knee.  With regard to the right knee, the 
examiner diagnosed minimal osteoarthritis by x-ray.  The 
examiner opined that the veteran appeared to need a brace on 
the left knee and the use of the cane for ambulation.  He has 
limitations of frequent bending, kneeling, crouching, 
crawling, climbing and very heavy lifting.  

Correspondence dated in September 2006 from the veteran's 
treating doctor of osteopathy, N.C.H., states that the 
veteran was being treated for osteoarthritis in his feet, 
knees, and hips with Etodolac 300 milligrams up to three 
times per day as needed.

In April 2007, the veteran underwent another VA examination.  
At the time of the examination, he reported working full time 
at a distribution center logging in trucks.  He reported that 
his general manager had lightened his job duties because of 
his back, hip and knee conditions.  He denied missing any 
work in the previous 12 months due to his disabilities.  He 
reported that he cannot miss work for fear of losing his job.  
He denied being hospitalized in the past 12 months and had 
not been ordered to maintain bedrest for back pain.  He had 
been told to "take it easy."  He uses a cane to assist with 
ambulation.  He can walk up to 25 to 30 feet before requiring 
rest because of back, knee and hip pain.  He has difficulty 
climbing stairs.  He reported that he has fallen numerous 
times (24 times in the past 12 months) without serious 
injuries.  His lumbar spine, knee and hip conditions do not 
interfere with his ability to perform activities of daily 
living but he has difficulty taking a shower.  He fell and 
struck his left shoulder in January 2007 while getting out of 
the shower.  He is able to drive his own car for 
transportation, usually short distances.  His back, knee and 
hip pain affects his ability to sleep and he has loss of 
energy and endurance secondary to pain.  His lumbar spine, 
knee and hip conditions prevent him from prolonged walking, 
dancing, fishing, hiking and hunting.  

With regard to his lumbar spine, he reported chronic, 
constant, dull, throbbing, aching pain in his right lower 
back radiating to his right hip.  He rated his back pain as a 
4 out of 10, increasing to 7 out of 10 during flare-ups.  He 
reported flare-ups 8 to 10 times per week, lasting up to 1 to 
2 hours.  His flare-ups are exacerbated by twisting, bending 
over quickly, getting up and down from sitting or standing 
position, prolonged standing and walking.  His pain is 
relieved with Vicodin and Etodolac.  During flare-ups he 
usually sits if at work or lies down when at home (from 4-8 
hours).  He denied any bowel or bladder symptoms related to 
the back.  He has CHF and diabetes mellitus which cause 
urinary frequency.  He wears a back brace at work and during 
flare-ups.  

With regard to his left hip disability, he reported chronic, 
constant, dull, throbbing pain in his hips.  During flare-
ups, his pain is described as sharp and intense.  He rates 
the pain in both hips as a 5 out of 10, increasing to an 8 
out of 10 during flare-ups.  He has flare-ups daily, lasting 
from 3 to 48 hours.  His pain is exacerbated by prolonged 
standing and walking, sitting in short chairs, and walking up 
and down stairs.  His pain is relieved with rest, and taking 
Vicodin and Etodolac.  During flare-ups at work he sits and 
rests and at home he lies down.  

With regard to his left knee disability, he reported chronic, 
constant dull to sharp throbbing pain located under the 
patella radiating medially and laterally.  He rated the pain 
as 5 out of 10 increasing to an 8 out of 10 during flare-ups.  
He has flare-ups daily, lasting up to 2 to 8 hours.  His pain 
is exacerbated by prolonged standing and walking, and walking 
up and down stairs.  His pain is relieved with rest and 
taking Vicodin and Etodolac.  He wears an off loading knee 
brace and uses a cane to assist with ambulation.  He reported 
chronic popping and buckling in his left knee.  He has 
buckling constantly if he does not wear his knee brace.  He 
denied any locking in his left knee.  He wears his knee brace 
during most waking hours but not during showers.  

As for the right knee, he attributed such condition to 
constantly shifting his weight to the right putting more 
stress on his right knee.  He reported chronic, constant, 
dull to sharp throbbing pain located on the medial and 
lateral aspects of the right knee.  He rated the pain as a 4 
out of 10 increasing to a 6 out of 10 during flare-ups.  He 
has flare-ups daily lasting from 2 to 8 hours.  His pain is 
exacerbated by prolonged standing and walking, and walking up 
and down stairs.  His pain is relieved with rest and taking 
Vicodin and Etodolac.  He does not wear a brace on his right 
knee.  He reported chronic popping, locking and buckling in 
his right knee.  It has buckled approximately 6 to 8 times in 
the past 12 months and has locked-up twice in the past 12 
months.  

On physical examination, the examiner observed that the 
veteran was tall, morbidly obese, and had moderate to severe 
pain with getting up and down from his chair.  His posture 
was erect.  His gait was antalgic with use of a cane.  He got 
in and out of the chair with difficulty.  He was able to 
climb onto and off the examination table with difficulty and 
required the examiner's assistance.  On examination of the 
lumbar spine, there was no erythema, ecchymosis, scars, 
masses, swelling, atrophy or deformities.  There was no 
scoliosis, or pelvic asymmetry.  There was no leg length 
discrepancy.  He was unable to ambulate on his heels or toes 
secondary to pain.  There was severe tenderness with muscle 
spasms on light palpation over the right mid spinous process 
and right paravertebral muscles L1-L5 and L5-S1.  Forward 
flexion was 0 to 30 degrees; extension was 0 to 5 degrees; 
lateral flexion was 0 to 20 and 0 to 25 degrees; and lateral 
rotation was 0 degrees bilaterally.  He was unable to perform 
rotation secondary to pain.  He was asked to repetitively 
forward flex and extend at the waist 3 times and he was able 
to perform this task once with difficulty, stopping because 
of pain.  Range of motion of the back was limited by pain at 
30 degrees forward flexion and 5 degrees extension.  The 
examiner stated that the veteran made an honest effort in 
range of motion studies, as evidenced by "white knuckles" 
during the studies.  Endpoint of range of motion otherwise 
indicated was secondary to pain as evidenced by painful 
grimaces, flinching and/or verbal exclamation of pain.  Pain 
was the major functional impact.  There was no weakness but 
gross incoordination and awkward/excess motion was also 
demonstrated.  There was no atrophy or ankylosis in the 
thoracic or lumbar sacral spine.  Muscle strength in the 
lower extremities was 4/5 bilaterally.  Deep tendon reflexes 
was 0/2+ patella and Achilles tendon bilaterally.  Distal 
pulses were 2+/2+ bilaterally.  Positive straight leg raising 
bilaterally was at 30 degrees.  An x-ray of the lumbosacral 
spine showed mild discogenic disease in the lower thoracic 
spine, upper and lower lumbar spine, and 2 millimeter stable 
retrolisthesis at L1 over L2.  

With regard to the hips, there was no erythema, ecchymosis, 
atrophy, swelling, scars or deformities in the hips.  There 
was no pelvic tilting, scoliosis, muscle wasting or 
rotational deformities.  There was no leg length discrepancy.  
There was tenderness over the head of the femurs, trochanters 
and ischial tuberosities, bilaterally.  There was no crepitus 
palpated.  Flexion was 0 to 60 degrees bilaterally.  
Apparently he had difficulty performing flexion because of 
painful flexion of the knees.  Hyperextension he was unable 
to perform secondary to pain.  External rotation was 0 to 30 
degrees bilaterally, and internal rotation was 0 to 20 
degrees bilaterally.  Abduction was 0 to 30 active and 0 to 
35 degrees passive bilaterally.  Adduction was 0 to 10 
degrees active and 0 to 20 degrees passive bilaterally.  He 
was asked to repetitively abduct and adduct his hips three 
times because he was unable to perform flexion/extension 
because of painful flexion of the knees.  He was able to 
perform this maneuver once, stopping because of pain.  Range 
of motion of the hips was limited by pain at 30 degrees 
abduction and 10 degrees adduction.  He made an honest effort 
in range of motion studies, as evidenced by "white 
knuckles" during the studies.  Endpoint of range of motion 
unless otherwise indicated was secondary to pain as evidenced 
by painful grimaces, flinching and/or verbal exclamation of 
pain.  Pain was the major functional impact.  There was no 
weakness but there was gross incoordination and 
awkward/excess motion demonstrated.  There was no atrophy or 
ankylosis in the hips or proximal legs.  An X-ray of the hips 
showed mild osteoarthritic changes bilateral hip joints.

On examination of the knees, he had a large off-loading left 
knee brace.  He had morbidly obese knees with 3 to 4+ soft 
tissue swelling with effusion in both knees.  There were 
several well healed scars on the left knee.  The scars were 
not tender.  There was no erythema, ecchymosis, or masses.  
There was tenderness on palpation of the medial and lateral 
joint lines of both knees with crepitus palpated bilaterally.  
There was no tenderness or deformities of the popliteal 
fossas.  Range of motion was 0 to 30 degrees active and 0 to 
35 degrees passive bilaterally.  He was asked to repetitively 
extend and flex his knees 3 times and he was able to perform 
this once, stopping because of pain in both knees.  He could 
not stand on one leg because of instability and had to sit 
while he attempted to flex his knees.  Range of motion of the 
knees was limited by pain at 30 degrees flexion.  He made an 
honest effort in range of motion studies, as evidenced by 
"white knuckles" during the studies.  Endpoint of range of 
motion unless otherwise indicated was secondary to pain as 
evidenced by painful grimaces, flinching and/or verbal 
exclamation of pain.  Pain was the major functional impact.  
There was no weakness, but there was gross incoordination and 
awkward/excess motion demonstrated.  There was no atrophy or 
ankylosis in the knees.  The examiner was unable to assess 
varus/valgus stress tests or perform McMurray's, Lachman's or 
Drawer signs because of pain.  An X-ray examination showed 
minimal osteoarthritic change being medial compartment of the 
right knee; limited examination of the left knee showing 
moderate tricompartmental osteoarthritic change in the left 
knee; and, possible healed left medial tibial plateau 
fracture with osteotomy.

The examiner's diagnoses were as follows: minimal 
osteoarthritic changes in the medial compartment of the right 
knee with very limited range of motion because of pain; 
moderate tricompartmental osteoarthritis, left knee with very 
limited range of motion because of pain; healed left medial 
tibial plateau fracture with osteotomy with very limited 
range of motion because of pain; mild discogenic disease in 
the thoracic spine, upper and lower lumbar spine with limited 
range of motion secondary to pain; 2 millimeter stable 
retrolisthesis at L1 and over L2 with limited range of motion 
secondary to pain; and, mild osteoarthritic changes bilateral 
hip joints with limited range of motion secondary to pain.

The examiner stated that on examination of the veteran's 
knees, hips and lumbar spine, he had very limited range of 
motion secondary to pain and he was unable to repetitively 
flex and extend because of pain.  The examiner was unable to 
express an opinion concerning whether there would be 
additional limits of functional ability on repeated use or 
during flare-ups or in terms of additional degrees of 
limitation of motion on repeated use or during flare-ups 
without resorting to mere speculation.  

The examiner stated that X-rays of both femurs were normal 
with no evidence of malunion.  There was no evidence on 
physical examination of loose motion of the femurs.  After 
completion of the examination of the knees, there appeared to 
be marked bilateral knee and back disabilities.  

With regard to the knees, the examiner noted that the veteran 
was wearing a large off-loading knee brace on his left knee.  
When he removed his brace for the examination, he was very 
unsteady standing and walking and had difficulty putting his 
full weight on his legs.  There was no evidence of 
subluxation in either knee but both knees were unstable, 
especially his left knee without his brace.  He used his cane 
and grabbed hold of the examination table to hold himself up.  
The examiner could not assess any varus/valgus laxity due to 
severe pain with light palpation or pressure on his legs.  
The veteran denied any locking in his left knee but reported 
that his right knee has locked up twice in the past 12 
months. 

With regard to any effect on employability, the examiner 
noted that the veteran's disabilities are exacerbated by 
twisting his upper trunk, bending at the waist quickly, 
getting up and down from a sitting position, especially in a 
short chair, prolonged standing, walking and going up and 
down stairs.  Lifting, pushing, and pulling objects weighing 
more than 15-20 pounds would most likely exacerbate his back 
condition also.  His pain is relieved by sitting at work or 
lying down at home, and taking Vicodin and Etodolac.  
Although he has impairment of motion and pain in both knees, 
hips and back, he is able to perform sedentary duties at his 
current job.  

III.  Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the 
issues of entitlement to increased disability ratings for the 
right knee, lumbar spine, and left hip disabilities, since 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Service 
connection for a left knee disability was already in effect 
at the time of the filing of the increased rating claim, thus 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A.  Bilateral Knees

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
under Diagnostic Code 5261 (limitation of extension of he 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004 (September, 2004).

1.  Left Knee

The RO has assigned a 30 percent disability rating to the 
veteran's left knee disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Such rating 
constitutes the maximum assignable rating allowable under 
Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Therefore, any further increase would have to be 
predicated on the assignment of a rating for limitation of 
flexion and/or limitation of extension.  

The Board notes that there has been a finding of 
osteoarthritis of the left knee.  As noted, degenerative 
arthritis established by X-ray evidence will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Unfortunately, as has been detailed hereinabove, conducting 
range of motion studies of the left knee has been very 
difficult due to the left knee's instability and the 
veteran's inability to stand on one leg.  The April 2007 VA 
examiner, however, was able to measure 0 to 30 degrees active 
flexion and 0 to 35 degrees passive flexion.  Resolving all 
reasonable doubt in the veteran's favor, these objective 
findings support a separate 20 percent disability rating 
under Diagnostic Code 5260 for limitation of flexion.  In 
view of the veteran's complaints over the period covered by 
the appeal, the Board finds that the separate 20 percent 
rating is warranted for the period of the appeal (from 
November 4, 2002).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Furthermore, the Board finds that there is no objective 
medical evidence of limitation of extension of the left  
knee.  Therefore, a separate compensable rating under 
Diagnostic Code 5261 is not warranted.  

Finally, as previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported 
constant pain in the left knee throughout the period of the 
appeal.  The Board finds, however, that the 20 percent rating 
under Diagnostic Code 5260 takes into consideration the 
veteran's complaints of knee pain, thus, the Board finds that 
38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a 
higher rating.  See DeLuca, 8 Vet. App. at 204-07.

2.  Right Knee

As detailed hereinabove, the veteran's right knee disability 
is rated 10 percent disabling from November 4, 2002, to April 
29, 2007, and 20 percent disabling from April 30, 2007.  

For the period prior to April 30, 2007, the Board finds that 
the veteran's right knee was no more than 10 percent 
disabling.  Although the May 2003 VA examination did not 
detect any abnormalities on X-ray examination, upon X-ray 
examination in July 2004, there was a showing of early 
osteoarthritic changes of the tibiofemoral joint.  Moreover, 
on VA examinations in May 2003 and July 2004, range of motion 
of the right knee was normal.  Although the veteran 
complained of right knee pain, there is no indication in any 
of the evidence dated prior to April 30, 2007, that flexion 
of the left knee was limited to less than 45 degrees so as to 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5260 or that extension is limited in any way so as to 
warrant a separate compensable rating under Diagnostic Code 
5261.  In addition, the medical evidence uniformly shows that 
there was no instability or subluxation of the right knee for 
the period prior to April 30, 2007; therefore, a separate 
compensable rating under Diagnostic Code 5257 is not 
warranted.

In summary, a rating in excess of 10 percent for the period 
prior to April 30, 2007, is not in order. 

For the period since April 30, 2007, the RO has assigned a 20 
percent disability rating to the veteran's right knee 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  On examination on April 30, 2007, 
objective testing revealed limitation of flexion of 0 to 30 
degrees active, and 0 to 35 degrees passive.  In light of 
such findings, the 20 percent disability rating assigned from 
April 30, 2007 is supported under Diagnostic Code 5260; 
however, a disability rating in excess of 20 percent is not 
warranted, as there are no objective findings of flexion 
limited to 15 degrees, as is required for the next higher (30 
percent) rating under Diagnostic Code 5260.  The Board finds 
that the 20 percent rating under Diagnostic Code 5260 takes 
into consideration the veteran's complaints of knee pain, 
thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 
also do not provide a basis for a higher rating.  See DeLuca, 
8 Vet. App. at 204-07.

The Board has also considered whether separate ratings are 
warranted for limitation of extension and/or instability.  
The Board finds that there is no objective medical evidence 
of limitation of extension of the right knee.  Therefore, a 
separate compensable rating under Diagnostic Code 5261 is not 
warranted.  

However, the evidence supports assignment of a separate 
rating for instability of the right knee under Diagnostic 
Code 5257.  At the April 2007 VA examination, the veteran 
reported a new complaint of chronic buckling of his knee, 
noting that it had buckled approximately 6 to 8 times in the 
past 12 months.  Moreover, on examination of the knees, he 
could not stand on one leg because of instability.  The 
examiner specifically noted that both knees were unstable.  
Therefore, based on the veteran's subjective complaints and 
objective findings, the Board finds that a separate 10 
percent disability rating under Diagnostic Code 5257 for 
slight instability is warranted from April 30, 2007.  The 
Board notes, however, that there does not appear to be 
persuasive evidence of moderate recurrent subluxation or 
lateral instability to warrant assignment of a 20 percent 
rating under Diagnostic Code 5257 for the right knee.  The 
April 2007 VA examiner specifically determined that there was 
no evidence of subluxation in the knees, and that although 
both knees were unstable, his left knee was more unstable.

B.  Lumbar Spine

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, which ever method results in the 
higher evaluation.  A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.

Note 1 provides that for the purposes of ratings under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of lumbar spine 
motion was rated under 38 C.F.R. § 4.71a, Code 5292 (2003).  
Under the Code 5295 criteria in effect prior to September 26, 
2003, a 10 percent rating is warranted if lumbosacral strain 
is manifested by characteristic pain on motion.  Lumbosacral 
strain warrants a 20 percent rating where there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent rating if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
favorable or a 50 percent rating if unfavorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).  Complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and ankylosis of major joints or without other 
joint involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5286 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are rated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2007).  Intervertebral disc 
syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

As detailed hereinabove, the veteran's lumbar spine 
disability is rated 10 percent disabling from November 4, 
2002, to April 29, 2007, and 40 percent disabling from April 
30, 2007.  

For the period prior to April 30, 2007, the medical evidence 
does not show muscle spasm on extreme forward bending, loss 
of lateral spine motion, listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
abnormal mobility on forced motion. The Board finds, 
therefore, that the criteria for a rating greater than 10 
percent for lumbosacral strain under Code 5295 are not met.

In addition, the Board finds the veteran's limitation of 
motion did not more nearly approximate moderate than slight.  
On examination in November 2002, range of motion of all 
spinal segments and joints were intact.  Likewise, on 
examination in July 2004, despite having difficulty with 
spinal testing due to his left leg disability, the examiner 
determined that flexion of the thoracolumbar spine was 0 to 
90 degrees and lateral bending was 0 to 30 degrees, albeit 
with pain at the extremes of flexion and lateral bending.  
The Board acknowledges that the veteran experienced chronic 
low back pain for the period prior to April 30, 2007, and the 
Board has, as is required, considered the effect of pain in 
evaluating the veteran's disability.  However, the fact that 
the veteran experienced pain was taken into consideration in 
the assignment of the 10 percent rating.  Thus, any 
functional impairment due to pain is contemplated by the 
current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292.  Consequently, the medical evidence of 
record for the period prior to April 30, 2007 does not 
provide a basis for a rating greater than 10 percent under 
Diagnostic Code 5292.

In addition, the medical evidence shows that the veteran 
retained substantial useful motion of his low back.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Diagnostic Codes 5286, 5289.There is no 
evidence that the veteran's service-connected lumbar spine 
disability was manifested by intervertebral disc syndrome.  
Disc disease was not diagnosed in the medical evidence of 
record.  Consequently, consideration of a rating under the 
revisions to Diagnostic Code 5293 effective September 23, 
2002 is not indicated.  Likewise, there is no basis for 
considering Diagnostic Code 5243 criteria.

Likewise, with respect to the revised General Rating Formula 
criteria, VA examinations found range of motion in the lumbar 
spine to be limited to no less than 90 degrees of flexion.  
Combined range of motion exceeded 120 degrees.  VA 
examinations were negative for muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour.  Thus, the preponderance of the evidence is against 
an increased rating under Code 5237.

There is no other potentially applicable diagnostic code that 
provides for an rating in excess of 10 percent for the 
veteran's lumbar spine disability at any point during the 
appeal period.  See Fenderson, supra.  The Board has 
considered the evidentiary equipoise rule in reaching this 
decision but has determined that it does not apply as the 
preponderance of the evidence is against this claim.

For the period from April 30, 2007, the Board has initially 
considered the criteria in effect prior to September 26, 
2003.  Prior to September 26, 2003, an evaluation under the 
disabilities of the spine does not provide for a disability 
rating in excess of 40 percent.  In fact, the veteran is 
already in receipt of the maximum assignable rating allowable 
under Diagnostic Codes 5292, limitation of motion of the 
lumbar spine, and Diagnostic Code 5295, lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  

There have been no findings of ankylosis, thus Diagnostic 
Code 5289, ankylosis of lumbar spine, is inapplicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289.  There is no 
evidence that the veteran's service-connected lumbar spine 
disability is manifested by intervertebral disc syndrome.  
Consequently, consideration of a rating under the revisions 
to Diagnostic Code 5293 effective September 23, 2002 is not 
indicated.  Likewise, there is no basis for considering 
Diagnostic Code 5243 criteria.

Likewise, with respect to the revised General Rating Formula 
criteria, the evidence of record does not show unfavorable 
ankylosis of the entire thoracolumbar spine.  See April 2007 
VA examination report.  Thus, the preponderance of the 
evidence is against the next higher (50 percent) rating under 
Diagnostic Code 5237.

Thus, the Board concludes that a disability rating in excess 
of 10 percent is not warranted for the period prior to April 
30, 2007, and a disability rating in excess of 40 percent is 
not warranted for the period from April 30, 2007.

C.  Left Hip

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Limitation of rotation of the thigh, 
cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.  

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  See 38 C.F.R. § 4.71, Plate II.

The RO has assigned a 10 percent disability rating for the 
left hip under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for malunion of the femur with slight 
knee or hip disability.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of a rating in excess of 10 
percent for a left hip disability.  See Fenderson, supra.

As detailed hereinabove, physical examination of the left hip 
was severely limited based on left knee symptomatology.  
However, based on the limited objective findings, the Board 
finds that the veteran's left hip disability is productive of 
no more than slight disability during the entire course of 
the appeal period, consequently, a rating in excess of 10 
percent under Diagnostic Code 5255 is not warranted.  The May 
2003 VA examiner was unable to test range of motion of the 
left hip due to pain in the back and knee; however, an X-ray 
examination did not reveal any abnormalities.  The July 2004 
examiner noted that examination of the left hip was severely 
limited due to the veteran not bending or being unable to 
bend the left knee, and moving the entire left leg with his 
cane or hand.  Again, range of motion of the left hip could 
not be determined, although the veteran was able to perform 
motion while standing on the right leg.  He was able to swing 
his left leg forward with partial excellent rotation to about 
20 degrees; however, the left knee was in an extended 
position.  Range of motion of the left hip was additionally 
affected by pain in the left knee, but not by fatigue, 
weakness, lack of endurance, or incoordination.  The April 
2007 examiner was able to conduct some range of motion 
testing of the hips, finding that there was limitation by 
pain at 30 degrees abduction and 10 degree adduction.  The 
veteran was unable to perform flexion and extension testing 
of the hips due to painful flexion of the knees.  In sum, 
there are limited objective findings pertaining to the left 
hip due to his left knee disability.  Although Diagnostic 
Code 5255 indicates that impairment of the femur is to be 
rated in consideration of knee or hip disability, 
consideration of the symptomatology related to the knee in 
rating the hip would amount to pyramiding.  See 38 C.F.R.§ 
4.14.  In consideration of the limited findings pertaining to 
the left hip, the Board finds that the objective findings do 
not support a rating higher than the 10 percent already 
assigned.  The April 2007 examination report reflects that an 
X-ray examination of the left femur was normal with no 
evidence of malunion, and there was also no evidence on 
physical examination of loose motion of the femur.  In light 
of such findings, a disability rating in excess of 10 percent 
is not supported by the objective evidence.

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's left hip 
disability.  See Schafrath, 1 Vet. App. at 592-593.  
Additional provisions which are potentially applicable to the 
veteran's hip disability include Diagnostic Codes 5250 and 
5254.  Diagnostic Code 5250 relates to ankylosis of the hip 
and Diagnostic Code 5254 requires a flail joint of the hip.  
There is no medical evidence of ankylosis or flail joint of 
the hip and therefore, any application of these codes would 
be inappropriate.

The Board has also considered 38 C.F.R. §§  4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination and pain.  DeLuca, 8 Vet. 
App. at 206-07.  Given, however, the left hip symptomatology 
delineated in the objective medical evidence of record, the 
Board finds that an additional "symbolic" range of motion 
loss for pain, excess fatigability, decreased functional 
ability, etc. is not warranted.  Such is the case even when 
the effects of pain are considered, such as assuming that 
motion of the joint is limited to the point where pain 
begins, and taking into account the effects of pain on use of 
the joint.  Id.; see 38 C.F.R. §§ 4.40, 4.45.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
does not apply in this matter.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 30 percent for left knee disability 
under Diagnostic Code 5257 is denied.

A separate 20 percent rating for left knee disability under 
Diagnostic Code 5260 is granted, subject to controlling 
regulations applicable to the payment of monetary awards.

A rating in excess of 10 percent for right knee disability 
prior to April 30, 2007, is denied.

A rating in excess of 20 percent for right knee disability 
under Diagnostic Code 5260 from April 30, 2007, is denied.

A separate 10 percent rating for right knee disability under 
Diagnostic Code 5257 from April 30, 2007, is granted, subject 
to controlling regulations applicable to the payment of 
monetary awards.  

A rating in excess of 10 percent for lumbar spine disability 
prior to April 30, 2007, is denied.

A rating in excess of 40 percent for lumbar spine disability 
from April 30, 2007, is denied.

A rating in excess of 10 percent for left hip disability is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


